DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 2, 5-8, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a controller configured to receive instructions based on the model, the controller further configured to send a control signal, based on the instructions, to the adjustment mechanism for positioning the one or more of the at least two guide rolls along the path skew to the radius of the portion of the tapered structure being formed as the stock material moves in the feed direction through the at least three rolls in combination with the rest of the claimed limitations set forth in the independent claim. Searching by the Examiner yielded prior art as cited below:
While previously cited Krakow is not explicit to a path skew to a radius of a portion of the tapered structure, Krakow discloses both horizontal and vertical movement of the rollette banks and therefore a skewed path could be formed. However, as discussed by Applicant, Seto only positions the rolls in the radial direction. Previously cited Miller (U.S. 2001/00188339) discloses at least three rolls, an adjustment mechanism, and a path skew to the radius of the portion of the tapered structure being formed (See Fig. 4). While Miller further discloses that the buttress roll set (27) is actuatable Miller does not disclose how the buttress roll set (27) is actuated. For example, the buttress roll set could be actuated based on force feedback. While positioning machine parts based on models is known in the art, such an arrangement for the buttress roll set of Miller is not disclosed. Examiner notes that the term “skew” has been interpreted as “neither parallel nor at right angles.”
Krakow, Seto, or Miller alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799